DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification includes numerous misspellings including “sate” (¶ [0003]), “invebtors” (¶ [0004]), “Iin” and “mathing” (¶ [0005]), “clampoed” (¶ [0013]), and “strengty” and “manufature” (¶ [0014]).    
Please review the entire specification for additional spelling errors.  Appropriate correction is required.  
The specification (as well as claim 4) uses the word “chamfer” to describe the connection points of the bottom wall and side wall, and of the top surface and side surface.  However this is inconsistent with what is shown in the Figures.  A chamfer includes an angled transitional face between surfaces, as opposed to a fillet (concave) or round (convex) which are rounded off transitional surfaces.  The figures appear to show only smoothly rounded transitions between the faces, and not any angled corners. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “cabity” is misspelled.  It appears it is intended to read --cavity--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 7 ends with “the the molding space”.  One instance of “the” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘394 (CN 107162394 A - English language machine translation provided herewith and referenced herein).
Regarding claim 1, Liu ‘394 teaches a mold for processing glass comprising:
a concave mold having a cavity (die 4, wide-side limit blocks 31, long-side limit blocks 32)
a convex mold mating with the concave mold (punch 2; p. 1, lines 36-37)
the convex mold protruding into the cavity of the concave mold when the concave mold and the convex mold are clamped (p. 1, lines 36-37; p. 3, lines 32-34; Figs. 1, 3)
a base, the base being detachably fixed on a side of the concave mold or the convex mold distal from the cavity (punch positioning module 1 or die positioning module 5, Fig. 1; p. 3, lines 35-37).
Liu ‘394 is silent regarding a material of the base being different from that of the concave or convex mold fixed thereto.  However, the materials of the base and of the concave or convex mold can only be the same or different.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try making the material of the base different from that of the concave or convex mold fixed thereto with a predictable result of forming a mold for processing glass.  See MPEP 2143 I. E.
Regarding claim 2, Liu ‘394 further teaches the concave mold comprises an inner wall (inner surfaces of wide-side limit blocks 31 and upward-facing surface of die 4, Fig. 1) enclosing the cavity, and the convex mold comprises an outer surface facing towards the inner wall (left, right and downward-facing surfaces of punch 2, Fig. 1), the outer surface and the inner wall being jointly enclosed to define a molding space for molding a three-dimensional glass structure (p. 3, lines 14-39; Figs. 1, 3).
Regarding claim 3, Liu ‘394 further teaches the inner wall comprises a bottom wall positioned at a bottom of the cavity (upward facing surface of die 4, Fig. 1) and a side wall bending and extending from the bottom wall (inner surfaces of wide-side limit blocks 31, Fig. 1), and the outer surface comprises a top surface facing towards the bottom wall (downward-facing surface of punch 2, Fig. 1) and a side surface extending from the top surface towards a direction away from the bottom wall (left and right surfaces of punch 2, Fig. 1), the bottom wall, the side wall, the top surface and the side surface being cooperatively enclosed to define the molding space (p. 3, lines 14-39; Figs. 1, 3).
Regarding claim 4, Liu ‘394 further teaches a chamfer is arranged at both a connection point of the bottom wall and the side wall and a connection point of the top surface and the side surface (see curved corners of die 4 and punch 2, Figs. 1, 3).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘394 (CN 107162394 A - English language machine translation provided herewith and referenced herein) in view of Schinker ‘519 (US 4,921,519).
Regarding claim 5, Liu ‘394 is silent regarding materials of the concave mold and the convex mold.  In analogous art of glass molding, Schinker ‘519 suggests forming a glass mold of materials comprising ceramics for the benefit of forming smooth pressing surfaces, resulting in high quality surfaces of the molded product (column 3, lines 37-60; column 4, lines 3-6; column 7, lines 9-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu ‘394 by making the materials of the concave mold and the convex mold comprise ceramic as a substitution of known materials for molding glass, and for the benefit of forming smooth pressing surfaces, resulting in high quality surfaces of the molded product, as suggested by Schikner ‘591.
Regarding claim 6, Liu ‘394 is silent regarding material of the base.  In analogous art of glass molding, Schinker ‘519 suggests forming bases of a glass mold of materials including ceramic for the benefit of enabling management of thermal conditions in the mold (column 6, lines 38-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu ‘394 by making the material of the base comprise ceramic as a substitution of known materials for bases of glass molds, and for the benefit of enabling management of thermal conditions in the mold, as suggested by Schinker ‘519.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 16/233412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from all of the elements of instant claim 1 are encompassed by claims 1, 2, and 4 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN SNELTING/Primary Examiner, Art Unit 1741